                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-287-FDW-DCK

 PCT, LTD and PARADIGM                               )
 CONVERGENCE TECHNOLOGIES                            )
 CORPORATION,                                        )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )     ORDER
                                                     )
 MARION E. PARIS, JR., CLAY PARKER                   )
 SIPES, and ANNIHILARE MEDICAL                       )
 SYSTEMS, INC.,                                      )
                                                     )
                Defendants.                          )
                                                     )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Russ Ferguson, concerning Jessica L. Copeland on

May 20, 2020. Jessica L. Copeland seeks to appear as counsel pro hac vice for Plaintiffs PCT,

LTD and Paradigm Convergence Technologies Corporation. Upon review and consideration of

the motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED. Jessica L.

Copeland is hereby admitted pro hac vice to represent Plaintiffs PCT, LTD and Paradigm

Convergence Technologies Corporation.

                                   Signed: May 21, 2020




      Case 3:20-cv-00287-FDW-DCK Document 10 Filed 05/21/20 Page 1 of 1
